DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 08/18/2022 has been entered. Claims 2, 3, 12 and 14-15 have been cancelled. Claims 1, 4-8, 13 and 16-22 have been amended. Therefore, claims 1, 4-11, 13 and 16-22 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. However new 35 USC § 112 rejections have been introduced also as a result of the amendment.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a tree or other connection” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note that there is no numeral to denote the tether in the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6 and 8 are objected to because of the following informalities: 
Claim 1 recites “the suspension relief seat supports a body weight of the user after a fall while avoiding the body weight being supported by the safety harness at the user's legs”  and claim 21 recites “the suspension relief seat supports a user's body weight”; it is clear via the “after a fall” recitation, the disclosure, and the fact that the body weight of a user can’t be positively recited in a patent claim that this is intended use language because a human organism cannot be positively recited in an apparatus claim, therefore its clear that “supports” is intended use language such as --configured to support-- or --capable of supporting-- [as some examples], please amend to add the intended use language similar to the examples provided.
claim 6, last line, “the buttocks” has a typo that doesn’t comport with claim 1 which introduces “a buttock” without an ‘s’, please amend accordingly.
claim 8, “the buttocks” has a typo that doesn’t comport with claim 1 which introduces “a buttock” without an ‘s’, please amend accordingly.
Appropriate correction is required.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 currently recites “the user's body weight is completely transferred onto the suspension relief seat with no weight placed on the user's legs”; this recitation constitutes new matter because the original set of claims as filed recited “the suspension relief seat with no weight placed on the leg straps”; in other words, “no weight on the leg strap is not the same as no weight on the user’s legs themselves.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, 13 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues, some non-limiting examples include the following:
Claims 1 and 21 recite “the safety harness being tethered to a tree or other connection”; this recitation renders the claim indefinite because it appears to be positively reciting and requiring (a) the “safety harness”, which is only recited in intended use form in the preamble of the claim and (b) the “tree” which is an element of nature.  
Claim 1, line 9, recites “the user after a fall”.  Isn’t the purpose of this seat to cause the user after a fall automatically sit?  And “the user” refers back to the introduced “a standing user” in line 4 so this is unclear since the user is standing anymore after the fall, is “the user” always standing or not?  Please clarify.
Claim 4 currently recites “the user's body weight is completely transferred onto the suspension relief seat with no weight placed on the user's legs”; in addition to the new matter rejection above, this recitation is indefinite because there would always be at least the weight of the upper body of the user or the weight of the user’s legs themselves exerted on the user’s legs. Therefore, the phrase “with no weight placed on the user's legs” is unclear.
Claim 5, “the safety harness” in line 3 appears to be positively recited but 3 safety harnesses were introduced in claim 1 [one in the preamble and two more at the end of the first page of claim 1].  To which one of the three introduced is this one referring to?
Claim 7, “a width of the length of strap, webbing or rope material” makes it unclear if the length of strap, webbing or rope material is now positively recited structure [since it is not required structure since it is within a intended use clause of claim 1] or whether it is merely stating that a width of the suspension relief seat is configured to be the same width as the length of strap/webbing/rope material.  Please clarify.
Claim 8 recites “a length of a seat area of the suspension relief seat is in the range of 6" to 48" and is configured to be wide to lay across”; this recitation is indefinite because firstly it is not understood what is meant by “configured to be wide” and secondly, the term “wide” is a relative term which renders the claim indefinite. The term “wide” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 10, is “the material” referring to the material introduced in claim 5 or at the end of page 1 of claim 1 via “rope material”?  This is indefinite, please clarify.
Regarding claim 10, the phrase "such as" in the recitation “for aesthetics such as camouflage or safety orange”; renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 recites “the suspension relief seat harness is an intermediate article of manufacture that is configured to be sewn onto any safety harness along a shoulder strap” this recitation is indefinite (a) because safety harness comes all different designs, variations, structures and sizes; hence the disclosure does not have support to enable the suspension relief seat to be sewn onto any safety harness. (b) there is lack of antecedent basis for the limitation “the suspension relief seat harness” in the claims. (c) is “a shoulder strap” recited in this limitation one of the “pair” established in line 2 of claim 1?
Claims 4-20 and 22 recite in line 1, “the safety harness” which is indefinite as to which of the 3 introduced this one is referring to since the preamble of each independent claim introduces ‘a safety harness’ and then later each independent claim introduces “safety harnesses” such that at least 3 have been introduced. Please clarify.
Note that all the above specified limitations will be examined as best understood.
Dependent claims are rejected since they depend from a rejected claim. 
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1, 4-11, 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, US (5228412).  
In regards to claim 1 Bell discloses:
	A suspension relief seat (30, 32, 58; fig. 1) for attachment to a safety harness (22, 24, 26, 28; intended use), the safety harness having a pair of shoulder straps (further limiting intended use; shoulder portions 36 of straps 22), the suspension relief seat comprises: 
the suspension relief seat configured to be attached to the safety harness and when worn by a standing user is positioned at a bottom of a buttock of the standing user from one side of a hip to an other side of an opposite hip of the standing user (intended use limitations under “configured to” and disclosed in fig. 1), the safety harness being tethered to a tree or other connection (as best understood; at 46; see excerpt below; Col 3; LL 23-25), the suspension relief seat supports a body weight of the user after a fall while avoiding the body weight being supported by the safety harness at the user's legs (as best understood; as described in Col 4; LL 1-12; excerpt below); and 
wherein the suspension relief seat is configured to be added (intended use) to safety harnesses (fig. 1) with shoulder straps (portions 36 of straps 22) by being sewn or otherwise attached (further limiting intended use and product by process limitation) with a length of strap, webbing or rope material extending from a pair of ends of the suspension relief seat (right and left hand ends) onto each shoulder strap (Col 3; LL 1-8; see highlighted excerpt below) at a specific location on each shoulder strap and adjusted by being threaded through a weight bearing adjuster buckle (buckles 40; fig. 1; where adjustment of buckles 40 tightens the shoulder straps to onto the shoulders of the user and hence adjusts/transfers the weight between the shoulders and seat straps 30) to a desired position.

    PNG
    media_image1.png
    857
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    107
    589
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    137
    581
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    313
    585
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    187
    595
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    141
    500
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    238
    578
    media_image7.png
    Greyscale

	In regards to claim 1 while Bell discloses “D-ring 46 … to serve as a means for connecting the harness to some support or lowering device”, it does not explicitly disclose a tether. Examiner takes Official Notice that tethers are old and well-known in the art to attach a D-ring such as 46 shown in fig. 1 of Bell to an anchor. A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a tether to attach the D-ring 46 to a support or lowering device in order to maintain a safe distance between the user and said device. In addition, lowering devices are also known to have tether (retractable line) for attaching to the user’s harness. The use of the tether as described above subsequently teaches the tether attached to the safety harness at a back of the safety harness at or about an area between shoulder blades and a base of a neck of the user when worn (as shown in fig. 1; Bell).
	In regards to claim 4 Bell discloses the suspension relief seat when attached to the safety harness in the event of a fall moves the user into the seated position in the suspension relief seat (by loosening buckles 54; fig. 1) and the user's body weight is completely transferred onto the suspension relief seat with no weight placed on the user's legs (as best understood and in the same manner as in the current invention in the presence of the seat strap 30 of Bell equivalent to 100 in the current invention).
	In regards to claim 5 Bell discloses the suspension relief seat is made up of three or more layers of material (at least layers 34A, two layers of 32A, 32B and 32C; as shown in fig. 2 below) with an inside layer being attached to each side of the safety harness, the inside layer being made of a weight or load bearing material.
	In regards to claim 6 Bell discloses a width of the inside layer (layers of strap 30 as shown in fig. 2) sized to create a surface area to accommodate the buttock of the user without putting stress on the user’s leg.
	In regards to claim 7 Bell discloses the suspension relief seat has a width of the length of strap (width of strap 30, webbing or rope material (webbing as shown in figs. 1 & 2) (2.5" to 36"+ in width) (dimensions in parenthesis considered clarifying not required).
In regards to claim 8 Bell discloses a length of the seat area 6" to 48" (the claim only recites that the length of the seat area which “may be” 6" to 48") is configured to be wide to lay across the bottom of the buttocks from one side of hips to the other side of hips of the user (since 30 is described in Ball as the seat strap examiner provides that the width or area of 30 disclosed in the Bell references is indeed wide enough to comfortably lay across the backside of the user at or about the bottom of buttocks from one side of hips to the other side of hips) and each end of the length is reduced down to a width of the strap (since 58 pad is a portion of the suspension relief seat as shown in fig.1; hence 58 is wider than the end of the strap and the strap is reduced down to a more narrow length), webbing or rope material which can be threaded through an adjuster buckle.
In regards to claim 9 Bell discloses the material of the suspension relief seat has an outer layer covering the inner layer, the outer layer being of another material for cushioning or comfort (while the claim only recites that the material only may have an outer layer; examiner points to any of the outer most layers shown in fig. 2).
	In regards to claim 10 Bell discloses the material making up the suspension relief seat has a third layer for aesthetics (outer pad 58).
	In regards to claim 11 Bell discloses the material making up the suspension relief seat has a fourth layer (any of the layers making up 88) with storage pockets (88; fig. 1) or pouches of varying widths and depths.
	In regards to claim 13 Bell discloses the suspension relief seat is configured to be adjustable before or after a fall (Col 3; LL64-68; excerpt below).

    PNG
    media_image8.png
    137
    586
    media_image8.png
    Greyscale


    PNG
    media_image3.png
    137
    581
    media_image3.png
    Greyscale

In regards to claim 16 Bell discloses the adjuster buckle (further narrowing an intended use limitation) has a length of strap, webbing or rope material permanently attached to one side of the adjuster buckle with enough length to allow the adjuster buckle to be attached to the safety harness securely with an appropriate weight bearing capacity and wherein the shoulder strap threads through an other side of the adjuster buckle in such a way to provide for adjustability of the suspension relief seat.
	In regards to claim 17 Bell discloses the suspension relief seat (30, 32, 58) is attached to the safety harness by threading an end of the length of strap (straps 32A-D), webbing or rope material through the adjuster buckle (48) which is permanently attached to the safety harness at a place on the bottom of the shoulder strap (34).
	In regards to claim 18 Bell discloses the stitch pattern which attaches the adjuster buckle permanently to the shoulder strap of the harness (Col 3; LL25-30) is of sufficient strength to avoid breakage after the fall.

    PNG
    media_image3.png
    137
    581
    media_image3.png
    Greyscale

	In regards to claim 19 Bell discloses the stitch pattern which attaches the adjuster buckle to the shoulder strap of the safety harness must be sewn in a manner such that the stitch pattern itself "strengthens" the weight bearing capacity of the strap (as shown in fig. 1 location of the sewing at portion 34A would inherently strengthen the weight bearing capacity of the strap 30, 32), webbing or rope material.
	In regards to claim 20 Bell discloses the suspension relief seat harness is an intermediate article of manufacture that is configured to be sewn onto any safety harness along a shoulder strap above or below or at a waist area of the safety harness to support the user after the fall (although the claim only recites that the SRS sewn onto other (non-disclosed) commercially available harnesses “may be” along the shoulder strap; however Bell portion 34A shows 32 sewn along the shoulder strap at portion 34A).
	As best understood, claim 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, US (5228412).
	In regards to claim 21 Bell discloses:
	A suspension relief seat (30, 32, 58; fig. 1) for attachment to a safety harness (22, 24, 26, 28; intended use), the safety harness having a pair of shoulder straps (further limiting intended use; shoulder portions 36 of straps 22) and a pair of leg straps (28s), the suspension relief seat comprises: 
the suspension relief seat configured to be attached to the safety harness and when worn by a standing user is positioned at a bottom of a buttock of the standing user from one side of a hip to an other side of an opposite hip of the standing user (intended use limitations under “configured to” and disclosed in fig. 1), the safety harness being tethered to a tree or other connection (as best understood; at 46; see excerpt below; Col 3; LL 23-25), the suspension relief seat supports a user's body weight after a fall while avoiding the body weight being supported by the safety harness on the leg straps (as best understood; as described in Col 4; LL 1-12; excerpt below); and, 
wherein the suspension relief seat is configured to be added (intended use) to safety harnesses (fig. 1) with shoulder straps (portions 36 of straps 22) by being sewn or otherwise attached (further limiting intended use and product by process limitation) with a length of strap, webbing or rope material extending from a pair of ends of the suspension relief seat (right and left hand ends) onto each shoulder strap (Col 3; LL 1-8; see highlighted excerpt below) at a specific location on each shoulder strap and adjusted by being threaded through a weight bearing adjuster buckle (buckles 40; fig. 1; where adjustment of buckles 40 tightens the shoulder straps to onto the shoulders of the user and hence adjusts/transfers the weight between the shoulders and seat straps 30) to a desired position.

    PNG
    media_image1.png
    857
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    107
    589
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    137
    581
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    313
    585
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    187
    595
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    141
    500
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    238
    578
    media_image7.png
    Greyscale

	In regards to claim 21 while Bell discloses “D-ring 46 … to serve as a means for connecting the harness to some support or lowering device”, it does not explicitly disclose a tether. Examiner takes Official Notice that tethers are old and well-known in the art to attach a D-ring such as 46 shown in fig. 1 of Bell to an anchor. A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a tether to attach the D-ring 46 to a support or lowering device in order to maintain a safe distance between the user and said device. In addition, lowering devices are also known to have tether (retractable line) for attaching to the user’s harness. The use of the tether as described above subsequently teaches the tether attached to the safety harness at a back of the safety harness at or about an area between shoulder blades and a base of a neck of the user when worn (as shown in fig. 1; Bell).
In regards to claim 22 Bell discloses the suspension relief seat has two openings (see annotated drawings) to allow the leg straps (intended use) of the safety harness to be laced through the suspension relief seat and then ends of the leg straps are reattached to the safety harness (limitations under “to allow” clause).

    PNG
    media_image9.png
    359
    288
    media_image9.png
    Greyscale


Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive because:
Applicant argues “Applicant amended the claims to make it clear the safety harness is tethered to a tree or other fixed location and that the safety harness has the suspension relief seat located at a bottom of a buttock of the standing user and when the user falls, the buttocks alone hold the user's body weight as shown in the figures. Applicant removed reference to leg straps in claim 1 corresponding to figure 1 where no leg straps are used.”; examiner respectfully disagrees and presents that in addition to the 112 issues associated with the limitation “the safety harness being tethered to a tree or other connection”; Bell’s suspension relief seat is tethered to “other connection” (via 46; fig. 2; see excerpt below; Col 3; LL 23-25). Secondly, and as best understood, in the same manner as in the current invention the presence of the seat strap 30 of Bell equivalent to seat strap 100 in the current invention allows the seat strap 30 (located at a bottom of a buttock of the standing user as shown in fig. 1 Bell) to bear the weight of the user and avoid the body weight being supported by the safety harness. Finally, it is noted that the lack of recitation of leg straps in claim 1 does not preclude the presence of leg straps since the claim is uses the open-ended clause: “the suspension relief seat comprises”.
 
    PNG
    media_image2.png
    107
    589
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634